Title: To Thomas Jefferson from John Gardiner, 25 February 1801
From: Gardiner, John
To: Jefferson, Thomas



Sir
City of Washington—Little Hotel feby 25th. 1801

The Writer hereof left Dublin last Summer with a Cargo of Goods & Passengers bound to this City, & in Novemr. last was unfortunately stranded on Sandy Hook near New York, where he has left his Family & part of the Cargo saved—Apprehensive that he has not sufficient left to make a livelihood by keeping a store in this City, without some other means, & hearing that some of the Clerks in Public Offices were resigning he takes the liberty of solliciting as an unfortunate Stranger, from your Benevolence, a Clerkship, for the duties of which he has been fitted by a Mercantile Education—his introductory letters were to Messrs. Danl Stone & Co. Norfolk—I have the honor to be
Sir Your obedt hu Servt 

John Gardiner

